DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/18/2020 has been entered.
No prior art is being applied against claims 45, 53, and 63 because the prior art does not reasonably disclose the feature of a machined out portion of a land, forming an antenna pathway, that is cut or disposed at a non-radial angle, and where, as held by the Board on 1/11/2019, radial means directed directly in or out from and perpendicular to the longitudinal tool axis (see page 17).  For the purpose of compact prosecution, the Examiner notes that while having two grooves of different directions and having five surfaces is rejected under 112 below, two grooves having two sidewalls surfaces and a bottom surface is supported by the disclosure.  It is therefore suggested that applicant remove the requirement for each groove to have five surfaces and instead replace this with each groove having the above three surfaces, in a substantially similar manner is currently recited, but include, in the combination as is currently presented, including the intervening claims such as claims 42 and 43, the above noted claim features from 45, 53, and 63.  Please note that further search and consideration is still required.
Response to Arguments
Applicant's arguments filed 9/18/2020 have been fully considered but they are not persuasive.
Note that any objection or rejection not repeated is considered withdrawn in view of applicant’s amendments and/or arguments.
Also note that while the same reference is being applied, the previous interpretation of that reference has been changed.  As such, those arguments that still pertain the instant interpretation will be responded to, and those arguments that no longer pertain are considered moot, and applicant is directed towards the rejection found below for further explanation.
With regard to the arguments on page 10 directed towards the previous prior art rejection,
These arguments are moot in view of the new prior art interpretation presented below.
With regard to the Claim Rejections under 35 U.S.C. 112 on pages 10-16,
As to Claims 40, 48, and 58,
Applicant argues that each of the embodiments in Figures 3A-3D and 3F show breaks and the end surfaces of grooves 342 intersecting the sidewall surfaces at right angles.  The Examiner respectfully disagrees.  What applicant is referencing is the outer perimeter of groove 342, but at no point do the above figures (except 3F) show what the inside of the groove looks like.  For example, while the outer perimeter of the groove may appear rectangular as seen in marked up Figure 3A below, such a rectangular groove may have a bottom curved surface that does not allow for the first and second end surfaces argued and claimed by applicant.  

    PNG
    media_image1.png
    510
    460
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    613
    641
    media_image2.png
    Greyscale

While the above groove 342 has ends, the groove itself does not have end surfaces because the bottom surface curves and extends from one end to the other.  The Examiner is not 
Applicant argues that the grooves are described “en masse,” but describing grooves collectively does not mean that all grooves have the same features.  Tilted and axial antenna coils can be described en masse with regard to having coils of wire, grooves that they are located in, power sources they are connected to, and so on, but these coils are fundamentally different from each other as they are not angled in the same manner.  Applicant does disclose certain shapes for the bottoms for the grooves en masse, but that does not mean that the base example of the grooves is the same, and none of the examples provided by applicant in for example paragraph [0044] state that the bottom can be completely flat or in a manner that allows for first and second end surfaces.  What is shown in the figures does not show that groove 342 has a flat bottom and first and second end surfaces, and the only disclosure for these grooves clearly shows grooves that do not have such a feature (see Figures 3E and 3F). 
With regard to the remaining arguments, the Examiner respectfully notes that the previous interpretation made by the Examiner was done in light of how applicant was, as best understood, interpreting the instant application.  However, a curved surface cannot reasonably be stated to include “surfaces” regardless of whether or not the surface changes the slope of the curve.  Applicant has not provided any definition or explanation found in the art that allows for such an interpretation to demonstrate that it is conventional.  A surface must have a clear beginning and end, and a person of ordinary skill in the art would not reasonably think that a single continuous surface that curves at certain points has more than one surface, in the same way that the inner or outer surface of an oval would not be considered to be multiple surfaces merely because the slope at certain points of the oval changes.  As such, the Examiner 
As to Claim 70,
The previous 112 rejection regarding this claim is withdrawn because it is being interpreted that groove 346 is the first groove, which as best understood, would meet the claim requirements.
With regard to the prior art arguments on pages 16-35,
As to Claims 40 and 48,

    PNG
    media_image3.png
    228
    836
    media_image3.png
    Greyscale

Applicant on page 18 argues that Figure 13B is inaccurate, however applicant does not provide any evidence to support this argument. The drawings are not to scale, but the figure is considered proper and fully enabled unless applicant can demonstrate otherwise with evidence.  Furthermore, MPEP 2125 makes clear that a drawing may be relied upon, even if the disclosure is unintended.  While applicant argues that part of Wisler et al. (Wisler) (US 2011/0187373) is inaccurate based on other figures, the Examiner respectfully notes that the figure is expressly disclosed by Wisler, and thus this figure is part of the disclosure of Wisler, even if unintended.  Note that MPEP 716.07 explains that every patent is presumed valid and operable.  Figure 13B is explained to be a section that shows the tunnel element 40,42 (see paragraph [0044]).  As such, this section is showing a cross section of the tool that includes elements 40,42 and 31 but not 

    PNG
    media_image4.png
    321
    637
    media_image4.png
    Greyscale

Applicant argues against the tool body having the claimed end surfaces, but the Examiner respectfully notes that the tool body is shown to be a continuous circular body as seen, for example, in Figure 13B.  As identified above, the tool body contains groove including elements 110,30,31 and thus the tool body has first and second end surfaces.  This is because, for example, the end surfaces of the groove can be the end surfaces of 31 as seen above.  Because the tool body is, in light of the above figure, intended to fully surround any grooves perpendicular to the hole 40,42, it is reasonable to conclude that the tool body would also fully surround element 110.  Because 110 and 31 are collectively one of the claimed grooves, the above disclosed ends in Figure 13B or the ones that must be present for elements 110, or the ends enclosing the combination of 110,31 can be the first and second ends as claimed. 

Applicant argues that there is only one surface that can be construed as a bottom surface, the surface of 31.  However, applicant does not provide any evidence or explanation to support this argument.  There is no requirement that the bottom surface be or be limited to the lower portion of element 31.  A bottom is reasonably “the under or lower side” per https://www.dictionary.com/browse/bottom# and such a definition is consistent with applicant’s disclosure.  Both the underside of elements 37 and 31 are therefore bottoms, and these bottoms are formed by part of the tool body itself.  The definition of the term “surface” is “the outer face, outside, or exterior boundary of a thing; outermost or uppermost layer or area” per https://www.dictionary.com/browse/surface#. This definition is also consistent with applicant’s disclosure.  A surface can therefore reasonably be any boundary of a thing, and the boundary can therefore be the entire bottom of the groove created in the tool body that contains elements 31 and 37, because this is the boundary for the bottom of the groove.  While the groove bottom may 
On page 22, applicant argues that walls of the slit 110 cannot be considered the sidewalls because it stretches the broadest reasonable standard beyond its limits. The Examiner respectfully disagrees.  Applicant’s groove is formed from five surfaces per claim 40.  These surfaces have there own distinct features such as slope, but applicant collectively considers them surfaces that form a groove.  The sidewalls in the tool body for element 110 are being interpreted in the same manner as applicant.  These are distinct surfaces that extend from the external surface, like applicant, to a reasonably defined bottom surface, like applicant.  The side walls begin where they intersect the top external surface of the tool body and end where they reach the circular bottom surface.  These side walls extend in the tool body as shown in Figure 6, and thus the side walls are reasonably defined, and such an interpretation is consistent with how applicant is interpreting the sidewalls in applicant’s disclosure.  Applicant argues that Wisler considers slit 110 and tunnel 31 to be separate elements, but the Examiner respectfully disagrees because nothing in Wisler states or excludes the interpretation given by the Examiner.  Merely because Wisler does not expressly interpret the combination of these elements to be a groove does not prevent them from collectively being a groove.  

Applicant further argues that the claims require that the end surface to extend from the bottom surface to the external surface, but the Examiner respectfully disagrees and notes that the claims do not recite this feature.  Claim 40 does recite that the first and second end surface extending between the bottom surface and the external surface, but extending between is not the same thing as extending from one surface to another.  The first and second end surfaces do extend from the bottom surface upward, and the external surface is above the bottom surface.  As such, the end surfaces reasonably extend between the bottom and external surfaces. As previously explained, the end surfaces are the inner portions of the circumferential body of the 
As to page 23,
Applicant argues that some portion of the end surface would be between a sidewall surface and the external surface.  The Examiner respectfully disagrees because an end surface defined by the groove 30 or groove 110 would not be between a sidewall surface and the external surface, because the end surface begins and ends by the depth of either groove 30 or 110. As such, the entirety of either end would always be between the bottom surface and external surface.  That stated, even if a portion of the end surface were between a sidewall surface and external surface, the claims do not preclude this feature. The claims use the open ended transitional term “comprising,” and thus the prior art must meet the claim requirement of having an end surface extending between the bottom and external surfaces, but there is no requirement that all of the end surface meets this requirement.  So long as a portion of the end surface reasonably meets this requirement, the prior art reasonably discloses the claim feature.  
As to page 24,
Applicant argues that the bottom surface be contiguous with the end surface and the sidewall surfaces be contiguous with the end surfaces, but the Examiner respectfully notes that this is not claimed.  Claim 40 does recite “the bottom surface being contiguous with the two sidewall surface, and the bottom surface and the two sidewall surface being contiguous with the first end surface and the second end surface.”  As such, the claim reasonably means that collectively, the bottom surface and the two sidewall surfaces are contiguous with the first and second end surface.  As such, if the end surfaces are the ends using the groove portion 31 in 
Applicant further argues that including element 30 as part of the groove is improper. While the instant rejection does not rely upon this interpretation, the Examiner again notes that such an interpretation was made in the Final Action of 2/22/2017 and that rejection was affirmed by the Board.  While applicant may disagree with such an interpretation, because applicant has filed an RCE, the Board decision is now the law of the case. 
As to the arguments pertaining to the first and second magnetic dipole moment being different found on pages 24-25,
The Examiner respectfully notes that the feature of having a first and second magnetic dipole moment different from each other was in the Final Action of 2/22/2017 and a rejection over those features using Wisler was affirmed by the Board. The instant rejection and interpretation is substantially similar to that made at the time of the Board decision when the Board affirmed the rejection  (see the last four lines of claim 1 of the claims filed 2/2/2017).  The Examiner is identifying the same coils and same overall grooves as was interpreted in the Final Action of 2/22/2017, and as such, the prior art has the argued claim features. The Board expressly affirmed this interpretation on page 14 of the Decision of 1/11/2019 where the Board state “Moreover, we agree with the Examiner that Wisler specifically discloses producing the different magnetic dipole moments required by claim 1.  Ans. 58-61. See, in particular, Wisler’s 
Applicant argues that dipole moments are produced by the groove, but the Examiner respectfully notes that 1) this is not claimed, and 2) the Board has affirmed that Wisler does disclose this feature.  Applicant’s claim 40 recites, as an example, “wherein the first groove, in combination with a particular axial or tilted coil selected from a set of one or more coils, produces a first magnetic dipole moment, and the second groove, in combination with the same particular axial tilted coil, produces a second magnetic dipole moment.”  As such, it is not the groove that is recited to produce the dipole moments but rather the combination of the grooves and the dipoles.  Because the antenna wire is placed into the grooves, and because dipole moments such as those in Figure 19 are generated in and from the groove/antenna wire combination, Wisler reasonably discloses this feature.  As was explained in the Final Action of 2/22/2017 that was affirmed on this issue by the Board, the first dipole results from the grooves 110 or ferromagnetic material in 30 and the coils and that the grooves inherently possess the first magnetic dipole moment because the grooves act as a magnetic dipole oriented in the same orientation as the elongation of the groove (see page 8).  The same inherency argument was also If a ground of rejection stated by the examiner is not addressed in the appellant’s brief, appellant has waived any challenge to that ground of rejection and the Board may summarily sustain it, unless the examiner subsequently withdrew the rejection in the examiner’s answer” (emphasis added).
As to Claim 58,
Please see the above response.  The prior art does disclose the argued different dipole feature, and such a feature was affirmed by the Board as explained above.  Also note the rejection found below.
As to Claims 41, 49, and 59,
The Examiner respectfully notes that the above claims do not require transverse closed-ended grooves because applicant states that the grooves can be oriented transversely or axially.  
As to Claims 42, 50, and 60,
Applicant acknowledges that lands exist between grooves 36 and 38, and the Examiner respectfully notes that these lands are sufficient to meet the claim requirements because claim 42, for example, requires that the lands separate at least two adjacent grooves, and there are a plurality of grooves 36 spaced by the lands.  That stated, the physical portion of the tool body in between the grooves created by the combination of 110,30,31 are also reasonably lands because, as explained above, this combination is reasonably a closed ended groove.  That stated, claim 31 from the claims of 2/2/2017 which were the claims in front of the Board, is substantially identical to the above claims, and the Board affirmed that Wisler discloses the above claims features.  As such, the prior art discloses these claim features, and res judicata is asserted.  The Examiner is asserted substantially similar grooves as was asserted in the rejection in front of the Board when it made its decision, and thus the prior art discloses this claim feature.  
Applicant argues that the grooves 36,38 are axially oriented and thus the plurality of grooves is lacking.  While the Examiner respectfully disagrees for the reasons stated above, the Examiner further notes that the above claims do not require any orientation of the grooves.  As such, the grooves can be only axially oriented.  That stated, the grooves are not only axially oriented because they are both axially and transversely oriented.  
As to Claims 44, 52, and 62,
With regard to the cover, the Examiner respectfully notes that the claims at issue at the Board when it rendered its decision included the machined-out portion of each land being 
As to Claims 46, 54, and 64,
The antenna pathway is the hole 40, and this pathway intersects one of the 110,30,31 grooves in Figure 4C at non-orthogonal angle, because the antenna pathway extends in the left/right direction through these grooves.  Also, the antenna pathway intersects the leftmost or rightmost 110,30,31 combination at a non-orthogonal angle because wires are angled as shown.  Applicant argues that all embodiments show the antenna pathway as being orthogonal with slit 110, but the Examiner respectfully disagrees. The Examiner respectfully disagrees because 
As to Claims 47, 55, and 65,
Please see the above response and note again that in light of the Board’s decision, a groove can include 110,30,31.
As to Claim 70,
As explained above, the end surfaces can be the ends of the 110 portion, the 31 portion, or the combination of both. In the combination, a line can be drawn between one end surface of the groove to another that is parallel to the length of the groove and intersects the coil as seen below:

    PNG
    media_image5.png
    234
    836
    media_image5.png
    Greyscale

In every interpretation of Final Action of 2/22/2017, the action explained that the groove at issue included and extended at least through the hole 40,42.  As such, the space or gap for hole 40,42 is reasonably part of any groove interpretation because the Board affirmed this interpretation.  As such, it is reasonably to conclude that the portion of the inner surface of the tool body for the entirety of the groove, including the portion directly adjacent the space for 
As to Claims 45, 53, and 63
These arguments are moot as no prior art is being asserted against these claims.
As to the arguments on page 30,
Applicant asserts that Wisler does not disclose axial coils, but the Examiner respectfully disagrees.  Applicant in paragraph [0049] and Figure 3B explains that “An axial coil 340B  is positioned in an antenna pathway (not shown), passing through the alternating grooves 342, where the coil 340B is shown in solid curve, and lands 344, where the coil is shown in dashed curve” as found in the published application.  As such, when applicant recites an axial coil, applicant means that it is the axis of the coil that is in a direction substantially parallel to the longitudinal axis of the tool.  Wisler discloses a substantially similar arrangement as seen in Figure 7A where the combination of the wires 40,42 or individually 40 or 42 create an axial coil of wire.  The Examiner respectfully notes that the issue of whether Wisler disclosed a coil was at issue in claim 1 when the Board rendered its decision, as was the issue of whether that coil was a tilted, axial, or segmented coil (claim 2). As such, the issue of whether 40, 42, 40b, or 240 are coils has already been decided (res judicata). At least the bottom portion on the left and right side of the wires 40,42 forms at least a half loop, and thus has an axis that is parallel with the longitudinal axis of the tool.  Coil 240 forms a similar feature.  As seen in the combination of Figures 17 and 18, coil 240 produces an axially directed magnetic field, and such a configuration is similar to that of coil 40,42,40b.  In light of the Board decision, at least all of 40 or 42 or 240 can be considered a coil, and because these coils generate an axial magnetic field have a coiled portion that has an axial axis, Wisler discloses the claimed axial coil. 

As to pages 31-35,
The Examiner respectfully notes that because applicant did not appeal the decision by the Board instead filed an RCE, the decision by the Board is the law of the case and is final, including the manner in which the Board interpreted the prior art and instant application.  
Applicant argues that all grooves in Figures 3A-3D are described as rectangular, and that one must conclude that the axial grooves shown in these figures have the same rectangular surface geometry as the tilted and transverse grooves.  The Examiner respectfully disagrees.  Paragraph [0017] of the published application states that Figures 3A-3E provide side views of the various antenna assemblies, and Figures 3F-3G show sectional views along the orientation of a groove through a land.  As such, the point of Figure 3F is to show what the groove 342 looks like from the other figures.  Such a groove is shown to have a curved bottom, and therefore does not include five sides applicant is currently claiming.  Applicant points to paragraph [0044] 

    PNG
    media_image1.png
    510
    460
    media_image1.png
    Greyscale


However, the above figure is showing the overall outline of the groove, but at long point does it show what the surface or inside of the groove looks like for groove 342.  This paragraph further does not state that that groove 342 has the same inner surface and sides like groove 346.  
Instead, groove 342 can have a curved bottom section as disclosed in Figure 3F but still have an overall rectangular perimeter as shown in the above figure. This is exactly what is shown in Figure 3E which shows grooves 342 having both a curved/uniform bottom but also having a rectangular perimeter like that in Figures 3A.   In Figure 3F, there is a bottom surface, two side surfaces, and a top opened portion of the groove.  While paragraph [0044] explains that the groove may be uniform, graduated, or rounded, applicant provides no further detail as to what applicant means by this.  Figure 3F for example has a uniform depth for most of the groove, and thus could reasonably be the uniform depth recited in this paragraph.  Rounded could refer to a completely non-uniform depth that continues to curve for the entire bottom of the groove.  Graduated may refer to, like rounded, an ever changing depth.  Applicant never specifically explains what these different depths look like, and applicant does not state that groove 342 is the same, with regard to the depth or bottom, as groove 346.  The only reference to rectangular for groove 342 is stating that it, as shown in Figure 3A-3D, is shown as rectangular (paragraph [0044]).  However, the overall profile / perimeter of the groove has nothing to do with shape of the depth of the groove.  The groove could have a trapezoidal or triangular shape instead of the rectangular shape shown in for example Figure 3A, but the bottom could still be curved.  Because applicant never shows or states that groove 342 has a rectangular depth, the Examiner respectfully disagrees.   
Applicant then takes issue with the Examiner’s focus on Figure 3E, but the Examiner respectfully notes that it is this figure or Figure 3F expressly shows groove 342.  No other figures shows the depth of this groove, and applicant does not provide a sufficient explanation as to how 
Applicant argues that the axial grooves in the three-dimensional depictions of Figures 3A-3D show a uniform depth profiled, but the Examiner respectfully disagrees.  At no point do the original figures state that everything that is shown in these figures is three dimensions, and it impossible to discern what shape the bottom surface inside the grooves 342 is.  The bottom surface of grooves 342 could reasonably be that shown in applicant’s Figure 3E or 3F, and as such the groove would not include five surfaces.  Meaning, just like in Figures 3E or 3F, bottom surface would curve to the top and bottom portions of the groove, thus preventing there from being end surfaces as claimed.  Applicant argues that Figure 3E shows a rounded depth because there is no uniform portion, but the bottom surface of the groove in Figure 3E is reasonably either the rounded example that applicant states in the above paragraph, or is actually like Figure 3F which has a bottom that appears uniform for the majority of the groove.  In fact, the bottom surface of Figure 3F must be uniform because a rectangular structure (348) is resting on the bottom of the groove.  If the groove’s bottom were not uniform, a gap would exist between the bottom surface of 348 and the bottom of the groove.  However, the flat rectangular structure 348 is laying flat on the bottom of the groove, and thus, this groove reasonably has a uniform bottom 
With regard to the last paragraph of page 35, the Examiner acknowledges that applicant may be his own lexicographer, but applicant must still reasonably explain how applicant is implementing a claim feature and reasonably demonstrate that such a feature was originally disclosed.  Furthermore, the Examiner respectfully disagrees that the cited paragraphs 44, 49, 53, and 57 demonstrate that the grooves of these figures are identical.  While the grooves may be the same from figure to figure, that does not mean the specific grooves inside the figures are identical.  The reason 3E and 3F are not identical as argued by applicant is because they show a specific version of groove 342, which is the only figures to show any details for the depth of this groove.  
As such, the Examiner respectfully disagrees. 
With regard to any remaining arguments, please see the above response and rejection found below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-60 and 62-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As to Claims 40, 48, and 58,

    PNG
    media_image6.png
    589
    655
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    474
    817
    media_image7.png
    Greyscale

The phrases “wherein each of the closed-ended grooves is characterized by a length defined by a distance between a first end surface in the tool body section and a second end surface in the tool body section, a depth orthogonal to the length and extending from the external surface to a bottom surface in the tool body section, wherein the bottom surface extends from the first end surface to the second end surface” on lines 5-9 of claim 40 and lines 10-14 of claim 48 and lines 10-14 of claim 58, and “the two sidewall surfaces, the first end surface, and the second end surface extending between the bottom surface and the external surface” on lines 12-14 of claim 40 and lines 17-19 of claim 48 and lines 17-19 of claim 58 introduces new matter.
The issue here is that the plurality grooves in the manner claimed do not reasonably have a bottom surface, a first end surface, a second end surface, and two sidewall surface.  The Examiner acknowledges groove 346 in for example Figure 3A, but the claims require a first and second groove oriented in two different directions (see for example lines 16-18 of claim 40).  Applicant would therefore require groove 342 to be one of the two grooves in the claims, but 
As to Claims 41-47, 49-57, 59-60, and 62-70,
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 71,
The phrase “the direction” on lines 3 and 5 of the last page of the claims is indefinite because each groove can reasonably be stated to extend in more than one direction.  For example, the grooves in Figure 3E can be stated to extend in and upward or downward direction.  It is therefore suggested to state “a direction”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40-44, 46-52, 54-56, 58-60, 62, 64-68, 70, and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wisler et al. (Wisler) (US 2011/0187373). 

    PNG
    media_image8.png
    367
    739
    media_image8.png
    Greyscale





    PNG
    media_image9.png
    971
    719
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    502
    793
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    230
    836
    media_image11.png
    Greyscale

As to Claims 40 and 48,
Wisler discloses a downhole measurement tool for obtaining data in a borehole, comprising: one or more transmitters (44 or (46) together with (40),(42), grooves in Figure 6); and one or more receivers (46 or (44) together with (40), (42), grooves in Figure 6); wherein at least one of the transmitters or at least one of the receivers comprises: an antenna assembly, comprising: an antenna assembly, comprising: a tool body section (20) having a longitudinal axis, an external surface, and an internal surface (22) (see for example Figure 13B); and a 
As to Claim 58,
Wisler discloses disposing a tool including one or more transmitters (44 or (46) together with (40),(42), grooves in Figure 6); and one or more receivers (46 or (44) together with (40), (42), grooves in Figure 6); wherein at least one of the transmitters or at least one of the receivers comprises: an antenna assembly, comprising: an antenna assembly, comprising: a tool body 
As to Claims 41, 49, and 59,
Wisler discloses at least one groove of the plurality of closed-ended grooves is oriented transversely, axially with respect to the longitudinal axis of the tool body section (Figures 4A-4C, 6, 7A, 8, 17 /  Note: ((110),(30),(31)), (36),(38)).
As to Claims 42, 50, 60,
Wisler discloses a plurality of lands (the features between each groove formed by 110,31)  spaced around the tool body section, each land of the plurality of lands separating at least two adjacent grooves of the plurality of closed-ended grooves; and an antenna pathway traversing the plurality of closed-ended grooves and the plurality of lands around the tool body section, wherein the particular coil (for example 40, 42) is disposed in the antenna pathway (pathway for 40,42) (Figs.4A, 4B, 13A-13B, 17).
As to Claims 43 and 51,
Wisler discloses the antenna pathway is formed by machining out at least one portion of each land (Figures 4A-4C, 6, 7A, 8, 13A, 13B, 17 / note that this feature is a product-by-process feature and MPEP 2113 makes clear that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.”  Because Wisler disclose the antenna pathway, it discloses the claim feature.)
As to Claims 44, 52, and 62,
Wisler discloses the antenna assembly further includes, for each of one or more particular lands of the plurality of lands, a cover joined to the tool body section, disposed substantially over the machined-out portion of and within the antenna pathway traversing that particular land, and 
As to Claims 46, 54, and 64,
Wisler discloses the antenna pathway intersects a non- axial groove of the plurality of closed-ended grooves at a non-orthogonal angle (Figures 4C,4D / note the antenna pathway (110) does not intersect (31) orthogonally).
As to Claims 47, 55, and 65,
Wisler discloses at least one land of the plurality of lands has one or more dimensions different from the dimensions of at least one other land of the plurality of lands (Figures 6 and 8 / note the spacing (land) between the grooves (36) or (38) is different than the spacing between (110)).
As to Claims 56 and 68,
Wisler discloses deploying at least one transmitter of the one or more transmitters and at least one receiver of the one or more receivers are deployed on a single tool module (Figures 6-8).
As to Claim 66,
Wisler discloses generating a measurement indicative of at least one of a direction to a formation boundary, a distance to the formation boundary, and one or more resistivities of the formation using the acquired data pairs (Paragraph [0014]).
As to Claim 67,
Wisler discloses altering or confirming a drilling plan using the generated measurement (Paragraph [0014],[0103] / note that continued steering of the tool must either confirm a drilling 
As to Claim 70,

    PNG
    media_image5.png
    234
    836
    media_image5.png
    Greyscale

Wisler discloses a line extending along the length of the first groove and passing through the particular coil intersects the first end surface and the second end surface (Figure 13B) / see above figure).
As to Claim 71,

    PNG
    media_image12.png
    971
    719
    media_image12.png
    Greyscale

.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Wisler et al. (Wisler) (US 2011/0187373) in view of Bittar et al. (Bittar) (US 2012/0249149).
As to Claims 57 and 69,
Wisler does not disclose deploying at least one transmitter of the one or more transmitters and at least one receiver of the one or more receivers are deployed on different tool modules.
Bittar discloses deploying at least one transmitter of the one or more transmitters and at least one receiver of the one or more receivers are deployed on different tool modules (Paragraphs [0022], [0032]-[0034]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Wisler to include deploying at least one transmitter of the one or more transmitters and at least one receiver of the one or more receivers are deployed on different tool 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858